

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made on this 31st day of March,
2020 (the “Effective Date”), by and between Nature’s Sunshine Products, Inc., a
Utah corporation, having its principal place of business in Lehi, Utah (the
“Company” or “NSP”) and Bryant Yates (“Executive”).


This Agreement amends and restates in its entirety the Employment Agreement
between the Company and Executive dated December 21, 2007.


1. Employment.


1.1 Positions and Duties. Beginning on or before the Effective Date (the “Date
of Employment”), and continuing until Executive’s employment with the Company is
terminated either by the Company or by Executive (the “Term”), Executive will be
employed by the Company as EVP & President-Europe reporting directly to the
Chief Executive Officer (“CEO”) of the Company. In addition, without additional
compensation, if lawfully and reasonably requested by the CEO or the Board of
Directors of the Company (the “Board”), Executive will serve in other additional
officer positions of the Company and its subsidiaries or as an officer,
director, manager or equity owner of any affiliate of the Company or any
division or branch of the Company.


1.2 Place of Performance. Executive shall perform his services hereunder at the
Company’s current principal office in Lehi, Utah, or in another location
designated by the Company that is within 50 miles of Lehi, Utah; provided,
however, that Executive will be required to travel from time to time as
reasonably required for business purposes.


2. Compensation and Benefits.


2.1 Base Salary. Executive shall receive an annual salary in the amount set
forth on Schedule A, paid in accordance with the Company’s payroll practices, as
in effect from time to time. Base salary shall be subject to review on at least
an annual basis by the CEO. Executive understands that no further compensation
will be given for his acting as an officer or shareholder of any Affiliate of
the Company or any division or branch of the Company.


2.2 Bonus. Executive shall be eligible to participate in the Company’s executive
bonus program (as modified from time to time) or any successor program (the
“EBP”). The EBP, as currently constituted, provides for additional compensation
commensurate with Executive’s responsibilities based upon company and individual
performance measures, with an EBP target as set forth on Schedule A and a
maximum bonus potential payout equal to the greater of (i) 175% of Executive’s
EBP target or (ii) the maximum bonus payout set forth in the EBP as established
by the Board for the relevant year. Payment of any bonus under the EBP is in
NSP’s sole discretion and such payments will be made in accordance with Internal
Revenue Code Section 409A and the Treasury Regulations thereunder (“Code Section
409A”) and the terms of the EBP.


2.3 Employee Benefits. Executive will be eligible to participate in
retirement/savings, health insurance, term life insurance, long term disability
insurance and other employee benefit plans, policies or arrangements maintained
by the Company as provided to similarly situated employees and, at the
discretion of the Board, in incentive plans, stock option plans and change in
control severance plans maintained by the Company for its executives, if any,
subject to the terms and conditions of such plans, policies or arrangements.
Benefits may be modified by the Company at any time without notice to Executive.


3. Indemnification; D&O Insurance.


3.1 Indemnification. To the fullest extent permitted by the laws of the State of
Utah in effect on the date hereof, or as such laws may from time to time
hereafter be amended to increase the scope of such permitted indemnification,
the Company shall indemnify Executive if Executive becomes a party to or
participant in, or is threatened to be made a party to or participant in, any
action or proceeding, whether civil, criminal, judicial, legislative,
administrative or investigative, including an action by or in the right of
Company to procure a judgment



--------------------------------------------------------------------------------



in its favor, and including an action by or in the right of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise of any type or kind, domestic or foreign, related to the fact that
Executive is or was an officer, director, employee or agent of the Company or
any subsidiary of the Company or is or was serving at the request of the Company
as a director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise, or by reason of any action or inaction by Executive
in any such capacity, whether or not serving in such capacity at the time any
loss is incurred for which indemnification can be provided under this Section
3.1 (each an “Action”), against all judgments, fines, amounts paid in settlement
and all reasonable expenses and costs, including attorneys' fees, experts’ fees,
court costs, transcript costs, travel expenses, and all other costs and expenses
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness or
participate in, any Action, or in connection with any appeal resulting from any
Action, including without limitation costs relating to any bond or its
equivalent, and expenses incurred by Executive in connection with the
interpretation, enforcement or defense of Executive’s rights under this
Agreement, by litigation or otherwise (collectively, “Expenses”), incurred or
suffered by or imposed upon Executive in connection with any such Action, or in
connection with an appeal therein; and provided, however, than no such
indemnification shall be required with respect to any settlement or other
non-adjudicated disposition of any threatened or pending action or proceeding
unless Company has given its prior consent to such settlement or other
disposition, which consent shall not be unreasonably withheld, conditioned or
delayed. The indemnification requirement of this Section 3.1 is intended to be
broadly interpreted and to provide for indemnification to the fullest extent
permitted by law and is intended to be in addition to any other rights of
indemnification available to Executive under the Company’s articles of
incorporation or bylaws or under applicable law.


3.2 Advancement of Expenses. To the fullest extent permitted by the laws of the
State of Utah in effect on the date hereof, or as such laws may from time to
time hereafter be amended to increase the scope of such permitted advances, the
Company shall, upon request, advance to or promptly reimburse Executive for all
Expenses reasonably incurred in defending any such Action in advance of the
final disposition of such Action; provided, however, that Executive shall
cooperate in good faith with any request by Company that common counsel be
utilized by the parties to an Action who are similarly situated unless to do so
would be inappropriate due to actual or potential differing interests between or
among such parties. As a condition of such advancement, Executive must furnish
to the Company (a) a written affirmation of his good faith belief that (i) his
conduct was in good faith; and (ii) he reasonably believed that his conduct was
in, or not opposed to, the Company’s best interests; and (iii) in the case of
any criminal proceeding, he had no reasonable cause to believe his conduct was
unlawful, and (b) a written undertaking, executed personally or on his behalf,
to repay the advance if Executive is ultimately found not to be entitled to
indemnification or, where indemnification is granted, to the extent the expenses
so advanced or reimbursed by Company exceed the indemnification to which
Executive is entitled.


3.3 D&O Insurance. For the duration of Executive’s service as an officer of the
Company, and thereafter for so long as Executive is subject to any action for
which the Company is obligated to indemnify Executive under Section 3.1 above,
the Company will maintain directors’ and officers’ liability insurance
commensurate (“D&O Insurance”) with industry standard terms and amount but shall
in all events which shall in all events be no less protective and extensive in
scope and amount to that provided by the Company’s D&O Insurance policies as of
the date hereof. The Company’s obligation to advance Expenses under Section 3.2
shall be net of amounts for such Expenses received under D&O Insurance.


4. Expenses.


4.1 Reimbursement of Business Expenses. In accordance with the Company’s normal
policies for expense reimbursement, the Company shall reimburse Executive for
all reasonable travel, entertainment and other expenses incurred or paid by
Executive in connection with, or related to, the performance of Executive’s
duties, responsibilities or services under this Agreement, upon presentation of
documentation, including expense statements, vouchers and/or such other
supporting information as the Company may request.


4.2 Conditions to Reimbursement. Executive must submit proper documentation for
each reimbursable expense eligible for reimbursement under Section 4.1 within
sixty (60) days after the later of (i) Executive’s incurrence of such expense or
(ii) Executive’s receipt of the invoice for such expense. If such expense
qualifies hereunder for reimbursement, then the Company will reimburse Executive
for that expense within ten (10)



--------------------------------------------------------------------------------



business days after Executive’s submission of a request that complies with this
Section 4.2, and in all events each reimbursement must be made no later than the
end of the calendar year following the calendar year in which the expense was
incurred. The amount of reimbursements in any calendar year shall not affect the
expenses eligible for reimbursement in the same or any other calendar year.
Executive’s right to reimbursement may not be liquidated or exchanged for any
other benefit.


5. Termination. Upon cessation of his employment with the Company, Executive
will be entitled only to such compensation and benefits as described in this
Section 5.


5.1. Termination without Cause or for Good Reason. The Company may terminate
Executive’s employment at any time without Cause (as defined below), and
Executive may resign at any time with Good Reason (as defined below). If
Executive’s employment by the Company is terminated by the Company without
Cause, or if Executive resigns for Good Reason:


5.1.1. the Company shall pay all accrued and unpaid base salary through the date
of such termination and reimburse all then unreimbursed expenses properly
incurred by Executive pursuant to Section 4;


5.1.2. provided a Release (as defined below) has been executed and become
effective and enforceable in accordance with its terms following expiration of
the applicable revocation period and Executive complies with the Restrictive
Covenants (as set forth in Section 6), the Company shall pay equal installment
payments payable in accordance with the Company's normal payroll practices, but
no less frequently than monthly, which are in the aggregate equal to twelve (12)
months (the “Severance Period”) of Executive’s base salary for the year in which
the termination occurs. The first such payment will be made on the sixtieth
(60th) day following Executive’s “separation from service” (as such term is
defined under Code Section 409A) and the remaining payments will be made in
accordance with the Company’s normal payroll schedule for salaried employees;


5.1.3. provided a Release has been executed and become effective and enforceable
in accordance with its terms following expiration of the applicable revocation
period and Executive complies with the Restrictive Covenants (as set forth in
Section 6), the Company shall reimburse Executive for the costs he incurs for
continuation of Executive’s health insurance coverage under COBRA (and for his
family members if Executive provided for their coverage during his employment)
during the Severance Period and in accord with the NSP group health plans
applicable to NSP employees currently in effect. Executive shall, within thirty
(30) days after each monthly COBRA payment he pays during the Severance Period
for which he is entitled to reimbursement in accordance with the foregoing,
submit appropriate evidence of such payment to the Company, and the Company
shall reimburse Executive, within ten (10) business days following receipt of
such submission. The following provisions shall govern such reimbursement of
continuation costs: (i) the amount of the COBRA costs eligible for reimbursement
in any one (1) calendar year of coverage will not affect the amount of such
costs eligible for reimbursement in any other calendar year for which such
reimbursement is to be provided hereunder; (ii) no COBRA costs will be
reimbursed after the close of the calendar year following the calendar year in
which those costs were incurred; and (iii) Executive’s right to the
reimbursement of such costs cannot be liquidated or exchanged for any other
benefit. In the event the Company’s reimbursement of the reimbursable portion of
any COBRA payment hereunder results in Executive’s recognition of taxable income
(whether for federal, state or local income tax purposes), the Company will
report such taxable income as taxable W-2 wages and collect the applicable
withholding taxes, and Executive will be responsible for the payment of any
additional income tax liability resulting from such coverage; and


5.1.4 Executive’s bonus for the year in which the employment termination occurs,
if any, will be pro-rated based upon the percentage of the year in which
Executive was employed and paid by the Company.


For purposes of this Agreement, “Good Reason” means


a.a material reduction in Executive’s base salary other than a general reduction
in base salary that affects all similarly situated executives in substantially
the same proportions;





--------------------------------------------------------------------------------



b.a material reduction in Executive’s target bonus opportunity, or benefits;


c.a relocation of Executive’s principal place of employment by more than 50
miles;


d.any material breach by the Company of a material provision of this Agreement;


e.the Company's failure to obtain an agreement from any successor to the Company
to assume and agree to perform this Agreement in a substantially similar manner
and extent that the Company would be required to perform if no succession had
taken place, except where such assumption occurs by operation of law; or


f.a material, adverse change in Executive’s title, authority, duties, or
responsibilities (other than temporarily while Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company’s size, status as a public company, and capitalization as of the date of
this Agreement;


provided, that in each case Executive must provide the Company with written
notice of the events Executive indicates constitutes Good Reason within thirty
(30) days after the occurrence of such event. Failure to give such notice within
thirty (30) days of the occurrence shall be deemed a waiver by Executive of his
right to terminate for Good Reason with respect to such circumstances. If
Executive provides such notice, in the case of the circumstances described in
clauses (d) and (g) above, the Company thereafter will have thirty (30) days to
cure such alleged breach. If a cure period applies and the Company does not cure
the alleged breach within the thirty (30) day notice period, Executive must
thereafter resign within fifteen (15) days of the expiration of the thirty (30)
day notice period in order to resign for Good Reason. If no cure period applies,
Executive must thereafter resign within fifteen (15) days of Executive’s
delivery of notice in order to resign for Good Reason.


5.2. Release and Restrictive Covenants. Notwithstanding any provision of this
Agreement, the payments and benefits described in Sections 5.1.2 and 5.1.3 and
any other Section that incorporates such payment requirements are conditioned on
(a) Executive’s execution and delivery in a manner consistent with the
requirements of the Older Workers Benefit Protection Act, if applicable, and any
applicable state law, to the Company of a release of all claims related to
Executive’s employment by the Company and the termination thereof (the
“Release”), and (b) Executive’s compliance with the Restrictive Covenants set
forth in Section 7 of this Agreement. A breach of the Restrictive Covenants by
Executive shall constitute a breach of this Agreement, which shall relieve the
Company of any further payment obligation under Sections 5.1.2 and 5.1.3.


5.3. Termination for Cause. The Company may terminate Executive’s employment
immediately for Cause. If Executive’s employment with the Company is terminated
by the Company for Cause then the Company’s obligation to Executive will be
limited solely to the payment of accrued and unpaid base salary through the date
of such termination and reimbursement of all then unreimbursed expenses properly
incurred by Executive pursuant to Section 4. To terminate Executive’s employment
for Cause, the CEO, in consultation with the Board, must determine in good faith
that Cause exists, that Executive has been notified of the basis of such
determination, and that after any applicable time to cure such Cause has not
done so.


“For Cause” means the Executive’s:


a) conviction of, or the entry of a plea of guilty or no contest to, a felony or
any crime that materially adversely affects the business, standing or reputation
of the Company;


b) engagement in dishonesty, fraud, embezzlement or other misappropriation of
funds;


c) material breach of any material provisions of this Agreement, which breach is
not cured within fifteen (15) days after the Company provides written notice to
Executive of such material breach; or


d) willful refusal to perform the lawful and reasonable directives of the CEO or
the Board, other than any such failure resulting from Incapacity (as defined
below) due to mental or physical illness which failure or refusal is not cured
within fifteen (15) days after the Company provides written notice to Executive
of such material failure or refusal.





--------------------------------------------------------------------------------



5.4 Resignation by Executive. Executive may resign his employment without Good
Reason by giving the Company four weeks’ notice of said resignation; NSP may
elect to pay Executive’s base salary in lieu of notice. If Executive resigns
without Good Reason, then the Company’s obligation to Executive will be limited
solely to the payment of accrued and unpaid base salary through the date of such
termination and reimbursement of all then unreimbursed expenses properly
incurred by Executive pursuant to Section 4.


5.5 Termination upon Death or Incapacity of Executive. Executive's employment
hereunder shall terminate automatically upon Executive's death during the
Employment Term, and the Company may terminate Executive's employment on account
of Executive's Incapacity (as defined below). In the event of termination of
Executive’s employment by reason of Executive’s death or Incapacity, the
provisions governing termination without Cause in Section 5.1 above shall apply.
“Incapacity” shall mean Executive's inability, due to physical or mental
incapacity, to substantially perform his duties and responsibilities under this
Agreement for one hundred eighty (180) days out of any three hundred sixty-five
(365) day period or one hundred twenty (120) consecutive days; provided,
however, in the event the Company temporarily replaces Executive, or transfers
Executive's duties or responsibilities to another individual on account of
Executive's inability to perform such duties due to a mental or physical
incapacity which is, or is reasonably expected to become, an Incapacity, then
Executive's employment shall not be deemed terminated by the Company and
Executive shall not be able to resign with Good Reason as a result thereof. Any
question as to the existence of Executive's Incapacity as to which Executive and
the Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Executive and the Company. If
Executive and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third who shall make such determination in writing. The determination of
Incapacity made in writing to the Company and Executive shall be final and
conclusive for all purposes of this Agreement.


5.6 Termination in Connection with a Change in Control Event. Provided the
Release under Section 5.2 has been executed and become effective and enforceable
in accordance with its terms following expiration of the applicable revocation
period and Executive complies with the Restrictive Covenants set forth in
Section 7, in the event: (i) Executive’s employment is terminated for any
reason, except for Cause, within eighteen (18) months following the occurrence
of a Change in Control Event (as defined below) or in anticipation of a Change
in Control Event or (ii) Executive terminates his employment within eighteen
(18) months following the occurrence of a Change in Control Event for Good
Reason, Executive will be entitled to the amounts set forth in Sections 5.1.1
and 5.1.3 (except that for purposes of Section 5.1.3 the Severance Period shall
be eighteen months), and an amount equal to one and one-half times the sum of
(i) Executive’s target EBP bonus (ii) and Executive’s annual base salary at the
time of termination. All amounts payable to Executive pursuant to this Section
5.6 shall be paid in a lump sum payment within fifteen (15) days of any
applicable revocation period, except as required by Section 12.2 of this
Agreement. For purposes of this Agreement, a “Change in Control Event” shall
mean the occurrence of any one of the following events:


5.6.1. approval by the shareholders of the Company of a plan of complete
dissolution or liquidation of the Company; or


5.6.2. consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s shareholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 90% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities (as defined in Section 5.6.4 that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Business Combination, (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation) is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect directors



--------------------------------------------------------------------------------



of the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors (as defined in Section 5.6.5 at the time of the
approval by the Board of the execution of the initial agreement providing for
such Business Combination (any Business Combination which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or


5.6.3. consummation of a sale of all or substantially all of the Company’s
business and/or assets to a person or entity which is not a subsidiary; or


5.6.4. any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more (an
“Acquiring Person”) of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this Section 5.6.4 shall not be deemed to be a Change in Control Event by virtue
of any of the following acquisitions: (A) by the Company or any subsidiary, (B)
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction, as defined in Section 5.6.2; or


5.6.5. during any period not longer than two consecutive years, individuals who
at the beginning of such period constituted the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority thereof,
provided that any person becoming a director subsequent to the beginning of such
period whose election or nomination for election was approved by a vote of a
least a majority of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director, provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director.


5.7. Foreign Entities. Without regard to the circumstances of Executive’s
termination from employment, Executive hereby also covenants that upon
termination, if he is listed as an officer, director, partner, secretary or
shareholder on any Affiliate, division or branch of the Company, he will sign
over any and all rights to stock (except Company stock and stock rights that
Executive holds personally) and/or resign as an officer or director of such
entity prior to departure from the Company as required by the law applicable to
the entity or by that entity’s procedural requirements.


6. Confidential Information. Executive understands and acknowledges that during
the Employment Term, he will have access to and learn about information of any
sort (whether merely remembered or embodied in a tangible or intangible form)
that is (i) related to the Company or its subsidiaries’ or affiliates’
(including their predecessors) current or potential business and (ii) not
generally or publicly known (“Confidential Information”). Confidential
Information includes, without limitation, information, and data obtained by
Executive while employed by the Company and its subsidiaries (or any of their
predecessors) or while performing services hereunder concerning the business or
affairs of the Company or any of its subsidiaries or affiliates; technical
information concerning Company software (including source code and object code),
products and services, including product data, specifications, documentation,
hardware configuration information, diagrams, flow charts, drawings, test
results, formulas, algorithms, processes, inventions, research projects,
engineering, and product development; business information, including markets,
cost information, profits, sales information, accounting and unpublished
financial information, business plans, markets and marketing methods, customer
lists (including, but not limited to, customers of the Company on whom Executive
called or with whom Executive became acquainted during the term of Executive’s
Employment), and customer information (including pricing, preferences, discounts
and contracts), purchasing techniques, supplier lists, supplier information
(including pricing, preferences, discounts, and contracts) and advertising and
business strategies; information about employees, including their compensation,
strengths, weaknesses and skills, recruiting strategies and goals and hiring
criteria; and other information not generally known to the public, which has
independent economic value to the owner or discloser of the information or
which, if



--------------------------------------------------------------------------------



misused or disclosed, could reasonably be expected to adversely affect the
business of the owner or discloser of the information. Confidential Information
does not, however, include information that (w) was lawfully in Executive’s
possession prior to disclosure of such information by the Company; (x) was, or
at any time becomes, available in the public domain other than through a
violation of this Agreement; (y) is documented by Executive as having been
developed by Executive outside the scope of his rendering services hereunder and
independently; or (z) is furnished to Executive by a third party not under an
obligation of confidentiality to the Company. Executive agrees that he will not
directly or indirectly use or divulge, or permit others to use or divulge, any
Confidential Information for any reason, except as authorized in writing by the
Company. Executive will be allowed to disclose such information of the Company
to the extent that such disclosure is:


(a) duly approved in writing by the Company;


(b) necessary for Executive to enforce his rights under this Agreement in
connection with a legal proceeding;


(c) required by law or by the order of a court or similar judicial or
administrative body, provided that Executive notifies the Company of such
required disclosure promptly and reasonably cooperates with the Company in any
lawful action to contest or limit the scope of such required disclosure; or


(d) to report possible violations of federal law or regulation to any
governmental agency or entity or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive does
not need the prior authorization of the Company to make any such reports or
disclosures and he is not required to notify the Company that he has made such
reports or disclosures.


Executive’s obligations under this Agreement are in addition to any obligations
he has under state or federal law. Executive agrees that he will not violate in
any way the rights that the Company has with regard to trade secrets or
Confidential Information. Executive’s obligations under this Section 6 are
indefinite in term.


7. Restrictive Covenants. In consideration of the compensation and other
benefits provided to Executive pursuant to this Agreement, Executive agrees to
be bound by the provisions of this Section 7 (the “Restrictive Covenants”).
These Restrictive Covenants will apply without regard to whether any termination
or cessation of Executive’s employment is initiated by the Company or Executive,
and without regard to the reason for that termination or cessation.


7.1. Covenant Not To Compete. Executive covenants and agrees that, during his
employment by the Company and for a period of twelve (12) months following
immediately thereafter (the “Restricted Period”), Executive will not, anywhere
within the territory where the Company did business during Executive’s
employment do any of the following, directly or indirectly:


7.1.1. own, manage, operate, control, serve as a consultant to, be employed by,
participate in, or be connected, in any manner, with the ownership, management,
operation or control of any business that distributes its product through a
multilevel marketing program or that engages in any activity that competes with
any activity in which the Company is then engaged, including sales or
distribution of herbs, vitamins or nutritional supplements or any other product
which the Company sells or distributes at the time of Executive’s termination (a
“Competing Business”);


Notwithstanding Executive’s obligations under this Section 7.1, Executive will
be entitled to own, as a passive investor, up to two percent (2%) of any
publicly traded company without violating this provision.


7.2. Covenant Not to Solicit. During the Restricted Period, Executive covenants
and agrees that he will not do any of the following, directly or indirectly:


7.2.1. solicit or attempt to solicit any employee or agent of the Company or any
of its affiliates to alter or terminate their employment with the Company or
hire or offer to hire any employee or agent of the Company or any of its
affiliates;





--------------------------------------------------------------------------------



7.2.2. solicit or attempt to solicit any distributor or wholesale customer of
the Company to alter or discontinue its relationship with the Company; or


7.2.3. solicit or attempt to persuade any supplier or vendor of the Company to
alter or discontinue its relationship with the Company.


7.3 Acknowledgements. The Company and Executive agree that (a) the Restrictive
Covenants do not impose an undue hardship on Executive and are reasonably
necessary to protect the business of the Company and its Affiliates; (b) the
nature of Executive’s responsibilities with the Company under this Agreement
require him to have access to Confidential Information which is valuable and
confidential to the Company; (c) the scope of the Restrictive Covenants is
reasonable in terms of length of time and geographic scope; and (d) adequate
consideration supports the Restrictive Covenants, including the provisions of
this Agreement.


8. Property of the Company.


8.1. Proprietary Information. All right, title and interest in and to
Proprietary Information (as defined below) will be and remain the sole and
exclusive property of the Company. Executive will not remove from the Company’s
offices or premises any documents, records, notebooks, files, correspondence,
reports, memoranda or similar materials of or containing Proprietary
Information, or other materials or property of any kind belonging to the Company
unless necessary or appropriate in the performance of Executive’s duties to the
Company. If Executive removes such materials or property in the performance of
Executive’s duties, Executive will return such materials or property promptly
after the removal has served its purpose. Executive will not make, retain,
remove and/or distribute any copies of any such materials or property, or
divulge to any third person the nature of and/or contents of such materials or
property, except to the extent necessary to perform Executive’s duties on behalf
of the Company. Upon termination of Executive’s employment with the Company,
Executive will leave with the Company or promptly return to the Company all
originals and copies of such materials or property then in Executive’s
possession, custody, or control.


8.2. “Proprietary Information” means any and all proprietary information
developed or acquired by the Company that has not been specifically authorized
to be disclosed. Such Proprietary Information shall include, but shall not be
limited to, the following items and information relating to the following items:
(a) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications) as well as
all inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto, (b) computer codes and instructions,
processing systems and techniques, inputs, and outputs (regardless of the media
on which stored or located) and hardware and software configurations, designs,
architecture and interfaces, (c) business research, studies, procedures and
costs, (d) financial data, (e) distributor network information, the identities
of actual and prospective distributors and distribution methods, (f) marketing
data, methods, plans and efforts, (g) the identities of actual and prospective
suppliers, (h) the terms of contracts and agreements with, the needs and
requirements of and the Company’s course of dealing with, actual or prospective
suppliers, (i) personnel information, (j) customer and vendor credit
information, and (k) information received from third parties subject to
obligations of non­disclosure or non-use. Failure by the Company to mark any of
the Proprietary Information as confidential or proprietary shall not affect its
status as Proprietary Information.


8.3. Intellectual Property. Executive agrees that all the Intellectual Property
(as defined below) will be considered “works made for hire” as that term is
defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and that all
right, title and interest in such Intellectual Property will be the sole and
exclusive property of the Company. To the extent that any of the Intellectual
Property may not by law be considered a work made for hire, or to the extent
that, notwithstanding the foregoing, Executive retains any interest in the
Intellectual Property, Executive hereby irrevocably assigns and transfers to the
Company any and all right, title, or interest that Executive may now or in the
future have in the Intellectual Property under patent, copyright, trade secret,
trademark or other law, in perpetuity or for the longest period otherwise
permitted by law, without the necessity of further consideration. The Company
will be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets, trademarks and other similar registrations with respect to such
Intellectual Property. Executive further agrees to execute any and all documents
and provide any further cooperation or assistance reasonably required by the
Company to perfect, maintain or otherwise protect its rights in the Intellectual
Property, at no cost to Executive. If



--------------------------------------------------------------------------------



the Company is unable after reasonable efforts to secure Executive’s signature,
cooperation or assistance in accordance with the preceding sentence, whether
because of Executive’s incapacity or any other reason whatsoever, Executive
hereby designates and appoints the Company or its designee as Executive’s agent
and attorney-in-fact to act on his behalf solely for the purpose of executing
and filing documents and doing all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s rights in the
Intellectual Property. Executive acknowledges and agrees that such appointment
is coupled with an interest and is therefore irrevocable. Notwithstanding the
foregoing, nothing in this Agreement shall be construed to require Executive to
assign or license to the Company any right in or to an invention that (a) is
created by Executive entirely on Executive’s own time; and (b) is not an
Employment Invention. An “Employment Invention” means any invention or part
thereof conceived, developed, reduced to practice, or created by Executive which
is (a) conceived, developed, reduced to practice, or created by Executive: (i)
within the scope of Executive’s employment; (ii) on the Company’s time; or (iii)
with the aid, assistance, or use of any of the Company’s property, equipment,
facilities, supplies, resources, or intellectual property; (b) the result of any
work, services, or duties performed by Executive for the Company; (c) related to
the industry or trade of the Company; or (d) related to the current or
demonstrably anticipated business, research, or development of the Company.


8.3.1. “Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents and patent applications claiming such inventions, (b) all
trademarks, service marks, trade dress, logos, trade names, fictitious names,
brand names, brand marks and corporate names, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications), (f) all
computer software (including data, source and object codes and related
documentation), (g) all other proprietary rights and (h) all copies and tangible
embodiments thereof (in whatever form or medium) which, in the case of any or
all of the foregoing, pertains to an Employment Invention.


9. Acknowledgements. Executive acknowledges that the nature of Executive's
position gives him access to and knowledge of Confidential Information and
places him in a position of trust and confidence with the Company. Executive
understands and acknowledges that the services he provides to the Company are
unique, special or extraordinary. Executive further understands and acknowledges
that the Company's ability to reserve these for the exclusive knowledge and use
of the Company is of great competitive importance and commercial value to the
Company, and that improper use or disclosure by Executive is likely to result in
unfair or unlawful competitive activity.


Executive further acknowledges that the amount of his compensation reflects, in
part, his obligations and the Company's rights under Section 6, Section 7 and
Section 8 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 6,
Section 7 and Section 8 of this Agreement or the Company's enforcement thereof.


10. Remedies and Enforcement Upon Breach.


10.1. Injunctive Relief. In the event of a breach or threatened breach by
Executive of Section 6, Section 7 and Section 8 of this Agreement, Executive
hereby consents and agrees that the Company shall be entitled to seek, in
addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief


10.2. Disclosure of Restrictive Covenants. Executive agrees fully and completely
to disclose the existence and terms of this Agreement to any future employer or
potential employer of Executive and authorizes the Company, at its election, to
make such disclosure.





--------------------------------------------------------------------------------



10.3. Extension and Termination of Restricted Period. If Executive breaches
Section 7 in any respect, the restrictions contained in that section will be
extended for a period equal to the period that Executive was in breach.


11. Miscellaneous.


11.1. Other Agreements. Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which
Executive is a party that would prevent or make unlawful his execution of this
Agreement, that would be inconsistent or in conflict with this Agreement or
Executive’s obligations hereunder, or that would otherwise prevent, limit or
impair the performance of Executive’s duties under this Agreement.


11.2. Successors and Assigns. This Agreement shall be binding upon any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, and the
Company shall require any such successor to expressly assume and agree in
writing to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place, or, in the event the Company remains in existence, the Company shall
continue to employ Executive under the terms hereof. As used in this Agreement,
the term “Company” shall mean and include the Company and any successor to its
business and/or assets, which assumes or is obligated to perform this Agreement
by contract, operation of law or otherwise. This Agreement shall inure to the
benefit of and be enforceable by Executive and his personal or legal
representatives, executors, estate, trustee, administrators, successors, heirs,
distributees, devisees and legatees. The duties of Executive hereunder are
personal to Executive and may not be assigned by him. If Executive dies and any
amounts become payable under this Agreement, the Company will pay those amounts
to his estate.


11.3. Governing Law and Enforcement; Disputes. EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
FEDERAL LAW AND THE LAWS OF THE STATE OF UTAH, APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED IN THAT STATE. ANY DISPUTE ARISING OUT OF THIS AGREEMENT, OR THE
BREACH THEREOF, SHALL BE BROUGHT IN A COURT OF COMPETENT JURISDICTION IN SALT
LAKE COUNTY, THE STATE OF UTAH, THE PARTIES EXPRESSLY CONSENTING TO VENUE IN IN
SALT LAKE COUNTY, THE STATE OF UTAH. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS AGREEMENT.


11.4. Waivers. The waiver by either party of any right hereunder or of any
breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party. No waiver will be deemed to
have occurred unless set forth in writing. No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.


11.5. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.


11.6. Survival. Sections 3, 4, 5, 6, 7, 8, 10 and 11 of this Agreement will
survive termination of this Agreement and/or the cessation of Executive’s
employment by the Company.


11.7. Notices. Any notice or communication required or permitted under this
Agreement shall be made in writing and shall be sufficient if personally
delivered or sent by overnight delivery or by registered or certified mail and
addressed, if to Executive, to Executive’s address set forth in NSP’s records,
or if to NSP, to its principal office, to the attention of the CEO. Such notice
shall be deemed given when delivered if delivered personally, or, if sent by
registered or certified mail, at the earlier of actual receipt or three days
after mailing in United States mail, addressed as aforesaid with postage
prepaid.





--------------------------------------------------------------------------------



11.8. Entire Agreement: Amendments. This Agreement, the attached exhibits, the
Plan, and the RSU Agreement contain the entire agreement and understanding of
the parties hereto relating to the subject matter hereof; and merge and
supersede all prior and contemporaneous discussions, agreements and
understandings of every nature relating to Executive’s employment or engagement
with, or compensation by, the Company and any of its affiliates or subsidiaries
or any of their predecessors. This Agreement may not be changed or modified,
except by an agreement in writing signed by each of the parties hereto.


11.9. Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.


11.10. Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.


11.11. Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute one and the same
instrument.


11.12. Third Party Beneficiaries. This Agreement will be binding on, inure to
the benefit of and be enforceable by the parties and their respective heirs,
personal representatives, successors and assigns. This Agreement does not confer
any rights, remedies, obligations or liabilities to any entity or person other
than Executive and the Company and Executive’s and the Company’s permitted
successors and assigns.


11.13. Acknowledgment of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.


11.14. Section 409A. The parties intend that the provisions of this Agreement
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder (collectively, “Section 409A”) and
all provisions of this Agreement shall be construed in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.
Notwithstanding the foregoing, nothing in the Agreement shall be interpreted or
construed to transfer any liability for any tax (including a tax or penalty due
as a result or a failure to comply with Section 409A) from Employee to the
Company or to any other individual or entity. A termination of employment shall
not be deemed to have occurred for purposes of any provision of the Agreement
providing for the payment of any amounts or benefits upon or following a
termination for employment unless such termination also constitutes a
“Separation from Service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, referees to a “termination,”
“termination of employment,” “separation from service” or like terms shall mean
Separation from Service. Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A. If, upon
separation from service, Executive is a “specified employee” within the meaning
of Section 409A, any payment under this Agreement that is subject to Section
409A and would otherwise be paid within six (6) months after Executive’s
separation from service will instead be paid in the seventh moth following
Executive’s separation from service (to the extent required by Section
409A(a)(2)(B)(i)).


11.15. Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving



--------------------------------------------------------------------------------



notice to, or receiving authorization from, the Company. Notwithstanding the
foregoing, Executive agrees to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute
Confidential Information to any parties other than the Government Agencies.
Executive further understands that “Protected Activity” does not include the
disclosure of any Company attorney-client privileged communications. In
addition, pursuant to the Defend Trade Secrets Act of 2016, Executive is
notified that an individual will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
(a) is made in confidence to a federal, state, or local government official
(directly or indirectly) or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law, or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


11.16. 280G. Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment, distribution, or other
action by the Company to or for Executive’s benefit (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(a “Parachute Payment”), would result in an “excess parachute payment” within
the meaning of Section 280G(b)(i) of the Code, and the value determined in
accordance with Section 280G(d)(4) of the Code of the Parachute Payments, net of
all taxes imposed on Executive (the “Net After-Tax Amount”) that Executive would
receive would be increased if the Parachute Payments were reduced, then the
Parachute Payments shall be reduced by an amount (the “Reduction Amount”) so
that the Net After-Tax Amount after such reduction is greatest. For purposes of
determining the Net After-Tax Amount, Executive shall be deemed to (i) pay
federal income taxes at the highest marginal rates of federal income taxation
for the calendar year in which the Parachute Payment is to be made, and (ii) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Parachute Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes. Subject to the provisions of this Section 11.16,
all determinations required to be made under this Section 11.16, including the
Net After-Tax Amount, the Reduction Amount and the Parachute Payments that are
to be reduced pursuant to this Section 11.16 and the assumptions to be utilized
in arriving at such determinations, shall be made by an independent public
accounting firm selected by Executive (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Parachute Payment, or such earlier time as is requested by
Executive. The Accounting Firm’s decision as to which Parachute Payments are to
be reduced shall be made (a) only from Parachute Payments that the Accounting
Firm determines reasonably may be characterized as “parachute payments” under
Section 280G of the Code; (b) only from Parachute Payments that are required to
be made in cash; (c) only with respect to any amounts that are not payable
pursuant to a “nonqualified deferred compensation plan” subject to Code Section
409A of the Code, until those payments have been reduced to zero; and (d) in
reverse chronological order, to the extent that any Parachute Payments subject
to reduction are made over time (e.g., in installments). In no event, however,
shall any Parachute Payments be reduced if and to the extent such reduction
would cause a violation of Code Section 409A or other applicable law. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.


11.17. Expenses. The Company shall reimburse Executive up to $10,000 for
Executive’s expenses incurred in connection with the negotiation and drafting of
this Agreement, including without limitation, the fees and costs of Executive’s
legal counsel.


[This space left blank intentionally; signature page follows]










--------------------------------------------------------------------------------



      
NATURE’S SUNSHINE PRODUCTS, INC.


By /s/ Terrence Moorehead  


Title:Chief Executive Officer




/s/ Bryant Yates   
  Bryant Yates





















--------------------------------------------------------------------------------



Schedule A
Amended and Restated Employment Agreement


Annual Salary: $278,100


EBP Target: 55% of annual base salary




Employee Initials: /s/ BY 

